  Case 5:14-cr-00014-LGW-BWC Document 78 Filed 08/07/20 Page 1 of 1


                                                                                                 FILED
                                                                                      John E. Triplett, Acting Clerk
                      IN THE UNITED STATES DISTRICT COURT                              United States District Court

                     FOR THE SOUTHERN DISTRICT OF GEORGIA                          By CAsbell at 2:45 pm, Aug 07, 2020

                               WAYCROSS DIVISION


 HARRY THOMAS WILLIAMS,

                Movant,                                   CIVIL ACTION NO.: 5:20-cv-83

        v.

 UNITED STATES OF AMERICA,                                (Case No.: 5:14-cr-14)


                Respondent.


                                          ORDER

       Respondent has moved to dismiss Movant Harry Williams’ (“Williams”) 28 U.S.C.

§ 2255 motion to vacate, set aside, or correct sentence. Doc. 3. The Court ORDERS Williams

to file any objections to Respondent’s motion for dismissal or to otherwise inform the Court of

his decision not to object to Respondent’s Motion to Dismiss within 14 days of the date of this

Order. If Williams does not respond to Respondent’s Motion within 14 days, the Court will

determine there is no opposition to the Motion, grant the Motion as unopposed, and deem

Williams to have failed to follow a Court Order.

       SO ORDERED, this 7th day of August, 2020.




                                     _____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
